[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                             DECEMBER 14, 2009
                                 No. 09-12720                THOMAS K. KAHN
                             Non-Argument Calendar               CLERK
                           ________________________

                      D. C. Docket No. 09-00031-CV-CDL-4

ZACHARY BOUVIER TAYLOR,


                                                              Plaintiff-Appellant,

                                       versus

CYNTHIA NELSON,
Warden, Central State Prison,
OPOKU,
DR.,
MARTY ALLEN,
Deputy Warden, Jimmy Autry State Prison,
THURBERT BAKER,
Attorney General, State of Georgia,
CARRER,
Mental Health Nurse, Valdosta State, et al.,

                                                           Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________
                              (December 14, 2009)
Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Zachary Bouvier Taylor, a state prisoner, appeals pro se the sua sponte

dismissal of his complaint for failing to comply with an order to either file a copy

of his prison trust account statement, 28 U.S.C. § 1915(a)(2), or pay the filing fee.

We affirm.

      We review a dismissal for failure to comply with a rule of court for abuse of

discretion. Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989). A district

court may dismiss a complaint sua sponte either under Federal Rule of Civil

Procedure 41(b) or based on the inherent power of the court to manage its docket.

Betty K Agencies, Ltd. v Monada. M/V, 432 F.3d 1333, 1337 (11th Cir. 2005).

“While dismissal is an extraordinary remedy, dismissal upon disregard of an order,

especially where the litigant has been forewarned, generally is not an abuse of

discretion.” Newsome, 863 F.2d at 837.

      Because the record establishes that Taylor failed to comply with an order

that he either submit copies of his prison trust account statement or pay the filing

fee, the district court did not abuse its discretion by dismissing Taylor’s complaint.

      AFFIRMED.




                                           2